Hon. R. E. Swift                                         Opinion    No.   I&?-   149
County Attorney
Anderson   County                                        Re:    Is the County Tax Collec-
Palestine,  Texas                                               tar entitled   to receive
                                                                the penalty and interest
                                                                from the taxpaver      when
                                                                the taxpayer    failed  to
                                                                receive    his notice because
                                                                of wrong address.       And
                                                               related   question.
Dear     Sir:

             You request    the opinion of this office upon thc’question               pre-
santed     in your letter   of May 20, 1957. which we quote aS follows:
                                                                ..      .
              “I would like to have an opinion as to the matter
     hereinafter       set forth.   The fact situation      is this.: A County
     Taxpayer       was sent notice in due time for the amount of
      taxes due by him for the year 1956, which address                 was
     was taken from the tax rolls.            However,     the notice was
     returned      to the County Tax Collector         because     the taxpayer
     had moved and therefore           the address     was wrong.      The tax-
     payer came to the Tax Collector’s             Office    in May of 1957 and
     wanted to pay his taxes but refused            to pay his penalty and
     interest     that had accrued.       Is the County Tax Collector
     entitled    to receive     the penalty and interest       from the tax-
     payer     in this situation?     Also would the Tax Assessor            and
     Collector.      be authorized     to forego     the penalty and interest
     that had accrued?        ”

            The short answer       to your question      is that the Constitution        and
Statutes   of this State nowhere       require    the Tax Assessor-Collector            to
notify a taxpayer       of the amount of ad valorem         taxes assessed      against him
and his property       on the current     rolls as a prerequisite       to his liability     to
pay the taxes, or the Statutory         penalties    and interest    if permitted     to
become     delinquent.     It is our understanding       that it is prevalent     practice
for the Tax Assessor-Collector            to send notices     to the taxpayers      of the
amount of State and County taxes assessed               against   them upon the current
roll, directing    such notice    to the address      of the taxpayer     as shown by the
tax rolls;    but. as stated above, this is not required           by law.

            The Constitution     of this Stntc requires   that all property    be taxed,
other than municipal,     except    that exempt   under the Constitution     or excmptet!
by the Legislature     under the authority     of the Constitution.  Article   8, Section1        ,
and Article   8. Section   2 of the Constitution.
Hon.     R. E. Swift,   Page   2      ww-     149




            Article    7336, Vernon’s    Civil Statutes,   prescribes     the time for
the payment       of taxes which, i f not paid within the time prescribed,         be-
come delinquent        and subject  to the penalties    and interest    therein
prescribed.       All the foregoing    taxpayers   are presumed       to know without
any notice    from the Tax Assessor-Collector.

           Article    7324, Vernon’s     Civil Statutes,  has nothing to do
with current     taxes but applies    only to delinquent    taxes, and even under
this Statute the failure     of the Tax Assessor-Collector         to give the
notice  or the twuaver      to receive    the notice.is  no defense    to a delin-
quent tax suit.     ga&hill    v. State, 115 Tex., 258, 280 S.W. 73.2.

           You are therefore      advised  under the facts submitted   the
taxpayer   is liable for the penalties, and interest    prescribed   by Article
7336, Vernon’s      Civil Statutes,  and the Tax Assessor:Colleitor      has
no authority    to waive them.

                                          SUMMARY

           The Constitution       and Statutes     of this State impose      no
    duty upon the Tax Assessor-Collector                to give an ad valorem
    taxpayer   notice    of the amount of taxes assessed            against   hi
    on the current     tax rolls.     The taxpayer       is presumed     to know
    that his property      is subject     to tax and the time of payment          to
    prevent   delinquency.       If the taxes are not paid before          they
    become    delinquent,     the taxpayer      is liable for penalties      and
    interest  prescribed       by Article     7336, Vernon’s      Civil Statutes,
    whether   notified    by the Tax Assessor-Collector             or not, and
    the Tax Assessor        has no authority       to waive.penalties      and
    interest.

                                                      Yours    very   truly,

                                                       WILL     WILSON
LPL:nr                                                 Attorney    General

APPROVED:
                                                                         .&A%-         -/
OPINION       COMMITTEE                                BY     i!!Y
H. Grady      Chandler, Chairman                            L,. P. Lollar
                                                            Assistant
J. W. Wheeler                                                                               ,

Byron     Fullerton

Richard     Wells

REVIEWED         FOR    THE    ATTORNEY       GENERAL
BY:
     Geo.      P. Blackburn